             Case 4:20-cv-07388-JSW Document 62 Filed 03/01/21 Page 1 of 2




 1 MICHAEL D. GRANSTON
   Deputy Assistant Attorney General
 2
   LESLEY FARBY
 3 Assistant Branch Director
   Civil Division
 4
   VINITA B. ANDRAPALLIYAL
 5 Trial Attorney
   United States Department of Justice
 6 Civil Division, Federal Programs Branch
   P.O. Box 868
 7 Washington, DC 20530
   Tel: (202) 305-0845
 8 Fax: (202) 616-8470
   E-mail: Vinita.b.andrapalliyal@usdoj.gov
 9
   Attorneys for Defendants
10

11                               UNITED STATES DISTRICT COURT

12                            NORTHERN DISTRICT OF CALIFORNIA

13                                   SAN FRANCISCO DIVISION

14
     NATIONAL FAIR HOUSING ALLIANCE;    )          Case No. 3:20-cv-07388-JSW
15   FAIR HOUSING ADVOCATES OF          )
     NORTHERN CALIFORNIA; AND           )
16                                      )
     BLDS, LTD D/B/A BLDS, LLC;         )
17                                      )
            Plaintiffs,                 )
18                                      )
        v.                              )          [PROPOSED] ORDER
19                                      )          GRANTING STAY AND
     MATT AMMON, ACTING SECRETARY OF )
     THE U.S. DEPARTMENT OF HOUSING AND )          REQUIRING STATUS
20
     URBAN DEVELOPMENT, IN HIS OFFICIAL )          REPORT
21   CAPACITY; AND                      )
     U.S. DEPARTMENT OF HOUSING AND     )
22   URBAN DEVELOPMENT,                 )
                                        )
23                                      )
            Defendants.                 )
24

25

26

27

28

                      Proposed Order, NFHA, et al. v. Ammon, et al., No. 20-cv-7388
              Case 4:20-cv-07388-JSW Document 62 Filed 03/01/21 Page 2 of 2




 1          Upon consideration of Defendants’ motion for a 60-day stay of proceedings and any responses and

 2 replies thereto, the Court ORDERS that the motion is granted and all proceedings in the above-captioned

 3 action are stayed for 60 days. The parties shall file a joint status report within 60 days.
   The parties shall file a joint status report before the expiration of the stay by no later than April 23,
 4 2021.
            March 1, 2021
 5 Dated: __________________________                       __________________________________
                                                           JEFFREY S. WHITE
 6
                                                           UNITED STATES DISTRICT JUDGE
 7

 8

 9
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                       Order Granting Stay
                      Notice of Appearance, NFHA, et al. v. Carson, et al., No. 20-cv-7388
                                                     2
